DETAILED ACTION
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:-
    For claim 1: primarily, the prior art of record does not disclose or suggest in the claimed combination: a real time clock electrically connected to a first node between the first and second terminals of the plurality of battery cells; and at least one passive device connected between the first node and the real time clock, wherein a voltage of a single battery cell of the plurality of battery cells is applied to the first node, wherein the at least one passive device adjusts the voltage applied to the first node, wherein the real time clock draws power via the first node in a first operation state and in a second operation state of the battery system, and wherein the single battery cell is configured to supply the voltage to the first node in the first operation state and in the second operation state of the battery system.
         For Claim 10: primarily, the prior art of record does not disclose or suggest in the claimed combination: central node electrically connected to a power input of the real time clock and a first node electrically connected to the central node; and at least one passive device connected between the first node and the central node, wherein a single battery cell from among a plurality of battery cells connected in series and/or in parallel between a first terminal and a 
        For claim 12: primarily, the prior art of record does not disclose or suggest in the claimed combination: a central node electrically connected to a power input of the real time clock and a
first node electrically connected to the central node; and at least one passive device connected between the first node and the central node, wherein a single battery cell from among a plurality of battery cells connected in series and/or in parallel between a first terminal and a second terminal of the plurality of battery cells is connected between the first node and the first terminal or between the first node and the second terminal to supply a voltage to the first node, wherein the at least one passive device is configured to adjust the voltage supplied to the first node to power the real time clock, and wherein the power supply circuit further comprises an energy storage element electrically connected to the central node and configured for supplying power to
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859